action, inter alia, for a judgment declaring the 1986 Zoning Code of the defendant Incorporated Village of Mineóla, enacted July 25, 1986, to be invalid, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Christ, J.), dated February 6, 1990, as granted that branch of the defendants’ motion for summary judgment which was to dismiss, on the grounds of res judicata, so much of the plaintiffs’ first cause of action which was to declare that the 1986 Zoning Code of the Incorporated Village of Mineóla violated Village Law § 7-706 (1) and (2).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the part of the first cause of action in question is barred by the doctrine of res judicata (see, Matter of Hodes v Axelrod, 70 NY2d 364, 372-373; Matter of Reilly v Reid, 45 NY2d 24, 28-29; Culver v County of Rensselaer, 139 AD2d 853, 854-855; Restatement [Second] of Judgments § 24). Mangano, P. J., Thompson, Balletta and Lawrence, JJ., concur.